Citation Nr: 0123354	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for chronic headaches, 
to include as secondary to residuals of a cervical spine 
injury and residuals of a lumbar spine injury or as a 
result of undiagnosed illness.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to an increased evaluation for a right 
shoulder disorder, currently evaluated as 10 percent 
disabling.

4. Entitlement to an increased evaluation for residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased evaluation for residuals of a 
lumbar spine injury, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to July 1988 
and from August 1989 to October 1989 and from September 1990 
to December 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in August 1997, October 1997, and June 
2000 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a decision of September 1999, the Board remanded  to the 
RO the veteran's claim of entitlement to service connection 
for chronic headaches for further development of the 
evidence.  The case was returned to the Board in August 2001.

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision. 


FINDINGS OF FACT

1. Occipital neuralgia is related to residuals of injuries to 
the cervical spine and lumbar spine.

2. Vascular headaches were not present during the veteran's 
periods of active service and are not related to residuals 
of injuries to the cervical spine and lumbar spine.

3. Without good cause, the veteran failed to report for a VA 
examination which was necessary to rate his service 
connected right shoulder, cervical spine, and lumbar spine 
disabilities.


CONCLUSIONS OF LAW

1. Occipital neuralgia is proximately due to or the result of 
residuals of injuries to the cervical spine and lumbar 
spine.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2000).

2. Vascular headaches were not incurred in or aggravated by 
service and are not proximately due to or the result of 
residuals of injuries to the cervical spine and lumbar 
spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).

3. Failure to report, without good cause, for an examination 
necessary to evaluate the disabilities requires denial of 
the veteran's claims for increased evaluations for a right 
shoulder disorder, residuals of an injury to the cervical 
spine, and residuals of an injury to the lumbar spine.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Headaches

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the claim of entitlement 
to service connection for chronic headaches, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish service connection for chronic headaches.  
In addition, the veteran was afforded a VA examination to 
determine the etiology of his reported headaches and a report 
of that examination is of record.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for chronic headaches and that the notice 
provisions of the VCAA have been complied with regard to that 
claim.  The Board will, therefore, proceed to consider the 
veteran's claim for service connection for chronic headaches 
on the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995). 

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (2000) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2001, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis. 

In the instant case, the veteran's service medical records 
contain his January 1988 and August 1990 enlistment physical 
examination reports and medical history reports, which reveal 
no findings of or a reported prior history of headaches.  A 
November 1990 treatment report indicated the veteran 
complained of headaches for four days due to pain in his 
upper gums.  The assessment was sores in the mouth.  A 
January 1993 report indicated that the veteran was seen for 
gastroenteritis, with complaints of headaches; there were no 
follow-up reports as to any further headaches.  His July 
1993, and October 1993 (separation) physical examination 
reports and medical history reports contain no findings of or 
a reported prior history of headaches.  A December 1993 
prescreening medical history form contained no reported prior 
history of headaches.

During a February 1997 VA examination the veteran complained 
of sinus headaches.  The diagnosis was, by patient history, 
recurrent sinusitis.

During a June 1997 VA examination the veteran complained of 
sinus and tension headaches for the previous four to five 
years.  He stated that he used Tylenol.  The diagnosis was 
mixed headache.  

A July 1998 private treatment report noted that the veteran's 
headaches had improved after taking Lodine.  The physician 
noted that he "thought" that the veteran had '"Gulf War 
Syndrome" w/all of the symptoms that we have read about with 
this illness."

As noted above, in September 1999, the Board remanded the 
veteran's claim for service connection for chronic headaches 
to the RO for the purpose of further development of the 
evidence.

At a VA neurological examination in November 1999, the 
veteran complained of frequent, severe headaches.  The 
examiner's diagnostic assessments were occipital neuralgia 
and vascular headaches.  The examiner reported that he 
believed that the veteran's most severe headaches, which the 
veteran said he had once a month, were migraine headaches.  
In July 2000, in an addendum to his examination report, the 
examiner stated an opinion that the occipital neuralgia which 
the veteran was experiencing was related to his neck and back 
injury (in service) and his vascular headaches were not so 
related.  

Upon careful consideration of the evidence of record, the 
Board finds that there is no competent medical evidence of 
direct incurrence of a chronic headache disorder during the 
veteran's periods of active service, and, therefore, direct 
service connection for chronic headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131.  Moreover, because the veteran's 
complaints of headaches have been attributed by an examining 
physician to the clinical diagnoses of occipital neuralgia 
and vascular headaches, entitlement to service connection for 
chronic headaches as a result of undiagnosed illness is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, 
in view of the fact that the VA neurological examiner found 
that the veteran has occipital neuralgia secondary to service 
connected residuals of injuries to the cervical and lumbar 
spine, service connection for occipital neuralgia is 
warranted and will be granted.  38 C.F.R. § 3.310(a).  There 
is no basis for service connection for diagnosed vascular 
headaches, and so service connection for that disability must 
be denied on a direct or secondary basis.

The Board should mention that whether the manifestations of 
headaches are occipital neuralgia or vascular headaches, or 
whether the symptomatology may be dissociated for rating 
purposes, is a medical question to be resolved by the 
examiner prior to the assignment of a disability rating. 


II. Right Shoulder, Cervical Spine, and Lumbar Spine

The duty to assist in the development of a claim is not a 
one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Except as provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001).

With regard to the veteran's claims of entitlement to 
evaluations in excess of 10 percent for a right shoulder 
disorder, residuals of a cervical spine disorder, and 
residuals of a lumbar spine disorder, the Board notes that, 
in October 2000, the RO notified the veteran that he had been 
scheduled to appear at a VA joints examination in November 
2000 to assist in rating those service connected disabilities 
and that his failure to report could result in the denial of 
his claims.  The veteran failed to report for the 
examination.

Applicable regulations provide that, when a claimant, without 
good cause, fails to report for a necessary examination, a 
claim for an increased evaluation shall be denied.  38 C.F.R. 
§ 3.655 (2000).

In October 2000, after the veteran was notified to report for 
a VA joints examination, his representative wrote to the RO 
and stated that the veteran would refuse to report for the 
examination.  The representative argued that a report by a 
private physician who saw the veteran in May 2000, which had 
been submitted as evidence, was adequate to rate the 
veteran's right shoulder, cervical spine, and lumbar spine 
disabilities and, therefore, a VA examination was 
unnecessary.  The Board does not agree.

The Board finds that the private physician's May 2000 
examination report is inadequate to rate the veteran's right 
shoulder disability because it makes no reference to the 
right shoulder.  With reference to the veteran's lumbar 
spine, the private physician's report does not contain 
sufficient medical information to rate residuals of an injury 
to the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, because no findings were made as to whether the 
veteran's lumbar spine disability is manifested by 
symptomatology which meet the criteria of Diagnostic Code 
5295 for an evaluation in excess of 10 percent.  Finally, the 
Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5290 
provides that slight limitation of motion of the cervical 
spine warrants an evaluation of 10 percent, moderate 
limitation of motion warrants an evaluation of 20 percent, 
and severe limitation of motion warrants an evaluation of 30 
percent.  Because the Board is unable to determine from the 
private physician's report whether the limitation of motion 
of the veteran's cervical spine is slight, moderate, or 
severe, the Board finds that the private physician's 
examination report is also inadequate to rate the veteran's 
cervical spine disability.

The Board concludes that the VA joints examination which was 
scheduled for November 2000 was necessary to rate his service 
connected disabilities.  Because he failed to report for a 
necessary examination and did not show good cause for his 
failure to report, his increased rating claims must be 
denied.  38 C.F.R. § 3.655.  (The Board notes that a report 
of contact in April 2001 documented a telephone conversation 
between the veteran and RO personnel in which the veteran 
stated that he was aware that his increased rating claims 
might be denied because he had failed to report for a 
necessary VA examination and he was more concerned about 
other claims which he had filed.)

But let us suppose that the private physician's report is on 
its face apparently adequate to rate the veteran's service 
connected disabilities.  Does the VA still have the right to 
require the veteran to undergo a physical examination by a 
medical professional it designates before granting the claim 
for an increase?  The Board thinks so.  How else does one, 
especially a lay person, determine whether one examination 
was in fact full and complete unless it can be compared with 
a second examination report?  The Board concludes that unless 
good cause is shown as indicated in the regulation cited 
above, the veteran is required to have the physical 
examination as requested.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for vascular headaches and his 
increased rating claims, the benefit of the doubt doctrine 
does not apply with regard to those issues.  38 U.S.C.A. 
§ 5107(b) (West 1991). 
 

ORDER

Service connection for occipital neuralgia is granted.

Service connection for vascular headaches is denied.

Entitlement to evaluations in excess of 10 percent for a 
right shoulder disorder, residuals of an injury to the 
cervical spine, and residuals of an injury to the lumbar 
spine is denied.

REMAND

The Board notes that, while this case was in remand status, a 
rating decision in April 2001 assigned an effective date of 
November 2000 for an increased evaluation of 60 percent for 
asthma, denied a compensable evaluation for allergic rhinitis 
and, also, denied multiple service connection claims.  In May 
2001, the veteran's representative filed on his behalf a 
notice of disagreement with those determinations.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to those issues.  38 
C.F.R. § 19.26.  Although the Board in the past has referred 
such matters to the RO for appropriate action, the Court has 
held that the proper course of action is to remand the matter 
to the RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  
Therefore, this case will be remanded to the RO for that 
purpose.

With regard to the claim of entitlement to service connection 
for PTSD, the Board notes that service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000). 

With regard to the requirement of a diagnosis of PTSD, the 
Board notes that, in July 2000, a private psychologist 
reported diagnostic impressions of "apparent" PTSD, 
chronic, and depressive disorder, not otherwise specified.  
The veteran failed to report for a VA psychiatric examination 
scheduled for November 2000.  The veteran's DD Form 214 for 
his period of active service from September 1990 to December 
1993 shows that he served in Southwest Asia during the 
Persian Gulf War with a military occupational specialty of 
medical specialist but does not indicate that he engaged in 
combat with the enemy.  His service personnel records are not 
contained in the claims file and, the Board finds, should be 
obtained before a determination is made whether he engaged in 
combat with the enemy in the Persian Gulf War.  

Furthermore, the veteran submitted a stressor statement in 
December 1999, in which he stated that, between February 9 
and February 28, 1991, he experienced stressors on the 
highway from Iraq to Kuwait when he witnessed 2 American 
soldiers killed and one wounded when a "bomblet" went off 
and that he also picked up dead bodies of Iraqis along the 
highway during that period of time.  He provided his unit of 
assignment and the unit of assignment of the claimed dead 
American soldiers but he did not provide names of the 
victims.  In December 1999, after receipt of the veteran's 
stressor statement, the RO requested that he provide more 
detailed information concerning his claimed stressors, but 
the veteran did not respond to the RO's letter to him.  The 
Board finds that the VCAA requires that VA notify the veteran 
that additional, detailed information may be necessary 
concerning his claimed stressors prior to any attempt to 
verify the claimed stressors from official sources, and this 
case will be remanded to the RO for that purpose.

While this case is in remand status, in the event that a 
determination is made that the veteran engaged in combat with 
the enemy during the Persian Gulf War or in the event that 
one or more of the veteran's claims stressors is verified, 
then the veteran should be afforded the opportunity to report 
for a VA psychiatric examination at which the examiner, after 
reviewing relevant records, makes a determination whether the 
diagnostic criteria for a diagnosis of PTSD based on a 
verified history of combat service or on a verified stressor 
have been met. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeals initiated by 
the veteran from the rating decision of 
April 2001.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.

2.  The RO should attempt to obtain 
copies of the veteran's service personnel 
records and associate such records with 
the other evidence in the claims file.  
The RO must comply with the provisions of 
the VCAA related to obtaining records in 
the custody of a federal agency.

3.  After requesting that the veteran 
provide any additional, detailed 
information he may have concerning the 
stressors which he claims to have 
experienced during the Persian Gulf War, 
and receipt of his response, if any, the 
RO should forward copies of the veteran's 
DD Forms 214, his service personnel 
records, and all statements made by him 
to VA concerning his claimed stressors to 
the United States Center for Research of 
Unit Records (CRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to verify a stressor.

  4.  Following receipt of the CRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the CRUR.  If no 
combat service has been verified and no 
claimed stressor has been verified, the 
RO should so state in its report.  The 
report is then to be added to the claims 
file.

5.  In the event that the RO determines 
that the veteran engaged in combat with 
the enemy in the Persian Gulf War or in 
the event that one or more of his claimed 
Persian Gulf War stressors is verified, 
and only in that event, the RO should 
arrange for the veteran to be seen by a 
VA psychologist who should conduct 
appropriate diagnostic studies, including 
the Minnesota Multiphasic Personality 
Inventory evaluation with PTSD sub scale 
testing, to determine the nature and 
extent of any psychiatric disability 
which may be present, and the veteran 
should be scheduled for any further 
indicated psychological testing.  In the 
event that the CRUR does not verify a 
stressor and the RO determines that the 
veteran did not engage in combat with the 
enemy in the Persian Gulf War, the RO 
should not undertake any additional 
development but should return the case to 
the Board for further appellate review.

6.  In the event that the RO determines 
that the veteran engaged in combat with 
the enemy in the Persian Gulf War or in 
the event that one or more of his claimed 
Persian Gulf War stressors is verified, 
and only in that event, the RO should 
arrange for the veteran to undergo an 
evaluation by a specialist in psychiatry. 
The claims file must be made available to 
and reviewed by the examiner.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the CRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD was caused by an 
inservice stressor, the examiner must 
identify which stressor detailed in the 
CRUR's and/or the RO's report is 
responsible for the conclusion.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  If 
the examining psychiatrist's diagnosis 
differs from the diagnosis rendered by 
the examining psychologist, the examiners 
must reconcile the differing diagnoses.  
The examination report should be typed.

The Board notes that an examination based 
on a questionable history is inadequate 
for rating purposes.  West v. Brown, 7 
Vet.App. 70, 77-8 (1994).  Thus, it is 
necessary that the veteran be provided an 
examination where the examiner has an 
accurate and verified history of the 
appellant's military service.  

7.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  West, 
7 Vet.App. at 77.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. The purposes of this remand are to assist 
the veteran in the development of his claim for service 
connection for PTSD and to comply with the holding of the 
Court in Manlincon v. West, 12, Vet.App. 238 (1999).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 


